Citation Nr: 1107236	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to June 1997.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran testified before the undersigned at a May 2010 video 
hearing at the St. Louis, Missouri, RO.  The transcript of that 
hearing is of record and has been reviewed.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A March 2006 RO decision denied the appellant's claim for 
entitlement to service connection for PTSD.  The Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  Evidence associated with the claims file after the last final 
denial in March 2006 is new evidence, and when considered with 
the previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the Veteran's claim.



CONCLUSIONS OF LAW

1.  The March 2006 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant the request to reopen the 
claim of entitlement to service connection for PTSD, is a full 
grant of the benefits with respect to that aspect of the claim, 
no further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.

Analysis

The Board finds that the Veteran's claim for entitlement to 
service connection for PTSD is based upon the same factual basis 
as his original claim of entitlement to service connection for 
PTSD which was denied, initially, in a December 2002 rating 
decision.  The Board further notes that the claim was 
subsequently denied again in March 2006.  As such, it is 
appropriate for the Board to consider this claim as a request to 
reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of "new and material" 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), 
"new and material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  As a general matter, service 
connection for a disability on the basis of the merits of such a 
claim requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The Veteran's initial claim of entitlement to service connection 
for PTSD was denied by RO rating decision dated December 2002.  
At the time of the initial final denial in this matter, the 
evidence under consideration consisted of the Veteran's service 
treatment records dating from June 1992 to May 1997; a November 
20, 2002 VA examination, and treatment records from the St. 
Louis, Missouri, VA Medical Center (VAMC) dating from September 
2001 to February 2002.  The December 2002 rating decision 
indicated that the basis for the RO's denial was a lack of a 
verifiable stressor and only a provisional diagnosis of PTSD with 
noted inconsistencies.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

In October 2005, the Veteran filed to reopen his claim for 
entitlement to service connection for PTSD.  The March 2006 
rating decision denied the Veteran's claim on the basis that 
there was no evidence that the Veteran's PTSD was incurred in or 
was aggravated by service.  At the time of the denial the 
evidence of record pertaining to the issue of service connection 
for PTSD, consisted only of the evidence previously listed.  The 
Veteran did not timely appeal this decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

In February 2008, the Veteran again filed to reopen his claim for 
entitlement to service connection for PTSD.  The Board notes that 
the August 2008 RO rating decision granted a reopen, but denied 
the Veteran's claim for service connection for PTSD on the 
merits.  In this regard the August 2008 rating decision denied 
the Veteran's claim for service connection for PTSD on the basis 
that the evidence did not support of finding of a diagnosis of 
PTSD and there was no evidence that any psychological condition 
was incurred in or aggravated by active duty service.  At the 
time of the August 2008 RO denial, the evidence under 
consideration consisted of the Veteran's service treatment 
records dating from June 1992 to May 1997; notice letter from the 
VA dated February 2008; statements from the Veteran and his 
representative dated February 2008 and May 2008; statements in 
support dated February 2008, April 2008, and May 2008; a letter 
from the United States Marine Corps Education Command dated May 
2008; outpatient treatment records from the St. Louis, Missouri, 
VAMC dating from August 2007 through October 2007; and a VA 
psychological examination dated July 2008.  Subsequent to the 
August 2008 rating decision, the RO issued a December 2008 rating 
decision in which the RO confirmed and continued the denial of 
the Veteran's claim, but conceded the Veteran's claimed stressor.  
Despite having conceded the stressor the claim continued to be 
denied because of failure to show a confirmed diagnosis of PTSD.  
The Board notes that the new evidence at the time of the December 
2008 rating decision consisted of a September 2008 request for 
reconsideration with copies of Marine Corps verifications of 
awards; an October 2008 addendum to the July 2008 VA examination; 
an October 2008 VA social work treatment report; and a December 
2008 VA psychiatric treatment report.  As will be further 
explained below, the Board finds that the new evidence, which 
provides a current diagnosis of PTSD and provides information 
allowing for concession of the stressor, addresses an 
unestablished fact necessary to substantiate a claim, and as 
such, the evidence is found to be both new and material.  

The Board notes that records acquired since the initial denial in 
December 2002 and the last final denial in March 2006 have 
provided information regarding the Veteran's claimed stressors as 
well as various treatment records providing the Veteran with a 
diagnosis of PTSD.  Specifically the Board notes VA psychiatry 
and social work treatment notes which provide the Veteran with a 
diagnosis of PTSD.  Additionally the Board observes that in a 
September 2008 statement from the Veteran and his representative 
it was noted that the Veteran had in-service treatment records 
which had already been of record indicating that the Veteran was 
aboard the U.S.S. Kearsarge during the approximate timeframe of a 
rescue mission the Veteran claimed to have participated in 
resulting in one of his claimed stressors.  Upon review of the 
documentation the RO determined that while this evidence did not 
indicate actual involvement in the rescue, it allowed for 
reasonable doubt to be determined in the Veteran's favor.  The RO 
therefore conceded the Veteran's claimed stressor.  
 
In consideration of all of the above, the Board finds that 
evidence obtained, since the December 2002 initial denial of the 
claim and March 2006 subsequent denial, is both new and material 
evidence because the evidence was not previously of record and it 
addresses an unestablished fact necessary to substantiate the 
Veteran's claim.  The Board observes, as noted above, that the 
Veteran's claim was originally denied in the December 2002 rating 
decision because there was only a provisional diagnosis of PTSD 
and the Veteran's stressors could not be verified.  The claim was 
again denied in March 2006 for a lack of in-service incurrence.  
In this regard the new evidence provided allowed for concession 
of the Veteran's stressor.  The new evidence also provided 
information with regard to a current diagnosis.  Therefore, 
presuming the credibility of the evidence received, the evidence 
discussed above is considered new and material.  See Justus, 
supra.  After careful consideration, the Board concludes that 
this newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  As such, the Board concludes that the Veteran's 
request to reopen the previously disallowed claim of entitlement 
to service connection for PTSD should be granted.  38 C.F.R. 
§ 3.156(a) (2010).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD, is reopened, and to 
this extent the claim is granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for PTSD.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The Board notes, initially, as stated above, that the Veteran's 
stressor has been conceded.  As such, with respect to the issue 
of entitlement to service connection for PTSD, all that is left 
to determine is whether the Veteran has a diagnosis of PTSD that 
conforms to the DSM-IV and whether a link can be established 
between the conceded stressors and any confirmed PTSD diagnosis.  
In this regard the Board notes that the Veteran and his 
representative referred to VA psychiatry and social work 
treatment reports at the May 2010 videoconference hearing that 
provide the Veteran with a diagnosis of PTSD.  The Veteran stated 
that his treating VA psychiatrist has conducted various testing 
and has diagnosed the Veteran with PTSD.  Additionally, the 
Veteran noted that a previous VA treating psychiatrist as well as 
a VA social worker have also provided a diagnosis of PTSD.  
Finally, the Veteran stated at the hearing that he was diagnosed 
with PTSD and assigned a GAF score of 38 by a psychiatrist, Dr. 
A., in 2005.  Unfortunately, the Veteran's current VA treatment 
records by his treating psychiatrists and his current social 
worker, as well as the 2005 treatment records from Dr. A are not 
included in the record and therefore cannot be reviewed.  

Additionally, the Board notes that in a July 2008 VA examination 
report the Veteran was diagnosed with alcohol abuse and 
nightmares on Axis I.  The examiner further provided an Axis II 
diagnosis of narcissistic traits.  The Board notes that the same 
examiner provided a provisional diagnosis of PTSD in the previous 
November 2002 VA examination.  The Veteran and his representative 
stated at the May 2010 video hearing that the examiner in the 
July 2008 VA examination based his assessment of no current 
diagnosis of PTSD on incorrect information with regard to the 
Veteran's stressor.  In this regard the examiner noted in the 
examination report that the Veteran's stressor had not been 
confirmed and that there was a dispute as to whether the Veteran 
was aboard the ship that participated in the rescue effort the 
Veteran contends is his primary stressor.  As noted above, the 
Veteran's stressor has since been conceded.  As a result the 
Veteran and his representative contend that the examiner's 
opinion was biased by the incorrect information regarding the 
legitimacy of the Veteran's stressor and therefore the 
examination is inadequate.  The Board further notes that in 
response to the Veteran's contentions, an addendum opinion was 
requested subsequent to concession of the Veteran's claimed 
stressors.  The October 2008 addendum opinion stated that even 
with concession of the stressors, the assessment provided in the 
July 2008 VA examination remains the same.  In this regard the 
July 2008 examiner stated twice in the report that regardless of 
the legitimacy of any stressor, the Veteran's symptomatology does 
not conform in character or hypothesized dynamic to the 
definition of the PTSD in the DSM-IV.  

In consideration of the above, the Board notes a discrepancy with 
regard to whether the Veteran has a current diagnosis of PTSD 
particularly in view of the Veteran's testimony regarding the 
current diagnosis of PTSD.  The Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Veteran was afforded a VA examination; however the Veteran 
contends that the examination was inadequate and that his 
treating psychiatrists provide a more accurate depiction of the 
Veteran's current symptomatology.  Therefore in compliance with 
Barr, the Board finds that is necessary to remand the issue for 
new examination based on all of the evidence of record including 
that requested pursuant to this remand that addresses whether the 
Veteran does in fact have PTSD and if so, whether it can be 
linked to his current disorder.

Finally, as noted above, there are VA treatment records that are 
not included in the file.  The Board notes that VA has a duty to 
obtain all outstanding identified VA treatment records as such 
records are constructively in the possession of VA adjudicators 
during the consideration of a claim, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that the Veteran's appeal 
must be remanded to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any non-VA and VA treatment 
records not currently of record 
including those from the St. Louis VAMC 
for the period of 2005 to the present.  
A response, negative or positive, 
should be associated with the claims 
file.  Requests must continue until it 
is determined that the records sought 
do not exist or that further efforts to 
obtain these records would be futile.  

2.	After records pursuant to numbered 
paragraph one (1) above are obtained, 
the Veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of PTSD.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran has 
a current diagnosis of PTSD that is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to any 
of the Veteran's verified stressor(s).  
A detailed rationale should be provided 
for all opinions.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.  

3.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


